 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   MATTHEW M. YELOVICH
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America
 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00134 MCE
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                          ORDER
14   TIAN HE TAN, and                                    DATE: June 6, 2019
     JENNY CHU,                                          TIME: 10:00 a.m.
15                                                       COURT: Hon. Morrison C. England, Jr.
                                   Defendants.
16
17
                                                 STIPULATION
18
            1.     By previous order, this matter was set for status on June 6, 2019.
19
            2.     By this stipulation, defendants now move to continue the status conference until August
20
     22, 2019, and to exclude time between June 6, 2019, and August 22, 2019, under Local Code T4.
21
            3.     The parties agree and stipulate, and request that the Court find the following:
22
                   a)        The government has represented that the discovery associated with this case
23
            initially included approximately 21,650 pages, which had been produced on a rolling basis to the
24
            defense counsel. On April 16, 2019, the Court ordered this case related with Case Nos. 2:18-cr-
25
            198 and 2:18-cr-258. As a result, the government is in the process of producing all of the
26
            discovery from those related cases to counsel in this case. That discovery includes over 1.2
27
            million pages of email records, investigative reports, and other items obtained during the
28
            investigation.
      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1               b)      Counsel for defendants require additional time to review this discovery, consult

 2        with their clients, conduct additional investigation and research into this case in light of that

 3        discovery and consultation, and to otherwise prepare for trial.

 4               c)      Counsel for defendants believe that failure to grant the above-requested

 5        continuance would deny them the reasonable time necessary for effective preparation, taking into

 6        account the exercise of due diligence.

 7               d)      The government does not object to the continuance.

 8               e)      Based on the above-stated findings, the ends of justice served by continuing the

 9        case as requested outweigh the interest of the public and the defendant in a trial within the

10        original date prescribed by the Speedy Trial Act.

11               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12        et seq., within which trial must commence, the time period of June 6, 2019 to August 22, 2019,

13        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14        because it results from a continuance granted by the Court at defendant’s request on the basis of

15        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16        of the public and the defendant in a speedy trial.

17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
 6
      Dated: May 31, 2019                                    MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ MATTHEW M. YELOVICH
 9                                                           ROGER YANG
                                                             MATTHEW M. YELOVICH
10                                                           Assistant United States Attorneys
11
12    Dated: May 31, 2019                                    /s/ MARK J. REICHEL
                                                             MARK J. REICHEL
13                                                           Counsel for Defendant
                                                             TIAN HE TAN
14
15    Dated: May 31, 2019                                    /s/ CANDICE L. FIELDS
                                                             CANDICE L. FIELDS
16                                                           Counsel for Defendant
                                                             JENNY CHU
17
18
                                                     ORDER
19
            IT IS SO ORDERED.
20
     Dated: June 4, 2019
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
